Citation Nr: 1446548	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSION OF LAW

1. Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Because the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, any procedural deficiency is not prejudicial to the Veteran.  

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

The Veteran maintains that he has bilateral hearing loss and tinnitus that are the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus as a result of in-service exposure to concussive and traumatic artillery noise, and that these disabilities have continued to worsen since his discharge.  See September 2010 Statement in Support of Claim; November 2010 VA Audiology Examination Report; August 2011 Notice of Disagreement.

The Veteran's DD Form 214 reflects that his Military Occupational Specialty (MOS) was as with field artillery operations, specifically, a fire direction assistant.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  The Board thus finds that the Veteran was exposed to acoustic trauma, based on his statements and the circumstances of his service.

On VA examination in November 2010, the VA examiner diagnosed sensorineural hearing loss bilaterally, as well as bilateral tinnitus.  See 38 C.F.R. § 3.385 (2013) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner opined that the Veteran's hearing loss was less likely than not related to active service, based on the lack of evidence of a significant threshold shift during active duty.  As for the Veteran's tinnitus, the examiner noted that tinnitus is most often associated with or a symptom of hearing loss, and because the Veteran's hearing loss was found to be unrelated to his military service, an etiological link between his tinnitus and his active service could not be made.  


The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the November 2010 VA audiologist's opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus, as it failed to account for the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  See id.  Moreover, a normal audiogram at separation does not preclude service connection.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the November 2010 VA medical opinion is an inadequate basis upon which to base a denial of entitlement to service connection.  

Further, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See August 2011 Notice of Disagreement (noting the onset of his hearing loss and tinnitus during active service and reporting the progression of these disorders since that time).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  


Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


